Citation Nr: 0410112	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-15 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Valley Lutheran 
Hospital in September 2002.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

VA records show the appellant is a veteran who served on active 
duty from April 1966 to May 1969.  The record is unclear as to 
whether entitlement to nonservice-connected disability pension has 
been established or that the veteran has a service-connected 
disability.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Phoenix, Arizona.  

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
it appears that the veteran was never notified of the VCAA as it 
pertains to his claim for payment or reimbursement for the cost of 
unauthorized private medical expenses.  While it is unclear 
whether or not the revised provisions of the VCAA apply in claims 
adjudicated under Chapter 17, Title 38 of the United States Code, 
the Board finds that since the December 2002 claim is being 
remanded anyway for the development requested below, the 
opportunity presents itself for correction of any technical notice 
deficiencies.  

The Board notes that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
may be authorized under the Veterans Millennium Health Care and 
Benefits Act.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1003 (2003).  To be eligible for reimbursement under this 
authority, the veteran has to satisfy all of the following 
conditions:

(a) * * * * *
(b) * * * * *

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 

(d) * * * * *

(e) * * * * *

(f) * * * * *

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2003).

The Board notes that the veteran's claim satisfies conditions (a), 
(b), (d), (e), (f), and (h).  The main issue in dispute is whether 
the veteran satisfies section (c).  Specifically, in the November 
2002 rating decision, the AOJ denied the veteran's claim for 
reimbursement of unauthorized medical expenses incurred at Valley 
Lutheran Hospital in September 2002 based on the finding that VA 
facilities were available.  In response, the veteran indicated in 
his substantive appeal that he requested the ambulance personnel 
take him to a VA facility, however, they informed him that Arizona 
state law required them to transport him to the nearest trauma 
facility under his condition, which was Valley Lutheran Hospital.  

Criteria in the governing law and regulation (38 U.S.C.A. § 1725 
(f)(A); 38 C.F.R. § 17.1002 (c)) include that a VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson.  If it is factually correct 
that (as the veteran asserts) Arizona state law requires ambulance 
personnel to transport a patient to the nearest trauma facility 
under the veteran's circumstances, then it could not have been 
feasible to do otherwise.  In fact, it would have been illegal to 
transport the veteran to a VA facility.  The pertinent Arizona 
state law does not appear to have been considered.  

Further development is also necessary to determine whether the 
veteran satisfies section (g).  The record fails to show whether 
or not the veteran had coverage for payment or reimbursement under 
a health-plan contract.  Section (i) is also at issue as the 
present record does not reflect whether or not the veteran has 
service-connected disabilities that may otherwise qualify him for 
reimbursement under 38 U.S.C.A. § 1728.  

Based upon the foregoing, this case is REMANDED to the AOJ for the 
following:

1.  The AOJ must review the claim file and ensure that all VCAA 
notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A, implementing regulations, and all other 
applicable legal precedent.  In particular, the AOJ should ensure 
that the veteran is advised specifically of what is necessary to 
establish his claim, the controlling law and regulations, what the 
evidence shows, and of his and VA's respective responsibilities in 
claims development, and that he should submit everything relating 
to his claim.  

2.  The AOJ should obtain the veteran's claims file in order to 
ascertain whether the veteran had any service-connected 
disabilities at the time of the emergency treatment at issue.  The 
claims file should be associated with the record on appeal.

3.  The AOJ should verify the veteran's statements concerning 
Arizona state law and the emergency personnel's duty to transport 
emergency patients to the nearest emergency facility.  

4.  The AOJ should verify whether or not the veteran had any type 
of medical insurance coverage at the time of the emergency at 
issue.  

5.  After completion of the above and any additional development 
deemed necessary, the AOJ should review the matter on appeal with 
consideration for entitlement under the provisions of either 38 
U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  If the benefit sought 
remains denied, the veteran should be furnished an appropriate 
supplemental statement of the case.  The SOC should specifically 
address each criterion under 38 C.F.R. § 17.1002 that is not 
satisfied and explain the basis for the decision as to that 
criterion.  The veteran and his representative should have the 
opportunity to respond.  The case should then be returned to the 
Board for appellate review, if otherwise in order.

The purposes of this remand are to provide adequate notice and to 
compile all evidence necessary to decide this claim.  No action is 
required of the appellant until he is notified.  He has the right 
to submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



